
	
		One Hundred Twelfth Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the third
		day of January, two thousand and twelve
		S. 3472
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Family Educational Rights and
		  Privacy Act of 1974 to provide improvements to such Act.
	
	
		1.Short titleThis Act may be cited as the
			 Uninterrupted Scholars Act
			 (USA).
		2.Family educational rights and
			 privacySection 444(b) of the
			 General Education Provisions Act (20 U.S.C. 1232g(b)) (commonly known as the
			 Family Educational Rights and Privacy Act of 1974) is
			 amended—
			(1)in paragraph (1)—
				(A)in subparagraph (J)(ii), by striking
			 and after the semicolon at the end;
				(B)in subparagraph (K)(ii), by striking the
			 period at the end and inserting ; and; and
				(C)by inserting after subparagraph (K), the
			 following:
					
						(L)an agency caseworker or other
				representative of a State or local child welfare agency, or tribal organization
				(as defined in section 4 of the Indian Self-Determination and Education
				Assistance Act (25 U.S.C. 450b)), who has the right to access a student's case
				plan, as defined and determined by the State or tribal organization, when such
				agency or organization is legally responsible, in accordance with State or
				tribal law, for the care and protection of the student, provided that the
				education records, or the personally identifiable information contained in such
				records, of the student will not be disclosed by such agency or organization,
				except to an individual or entity engaged in addressing the student’s education
				needs and authorized by such agency or organization to receive such disclosure
				and such disclosure is consistent with the State or tribal laws applicable to
				protecting the confidentiality of a student’s education
				records.
						;
				and
				(2)in paragraph (2)(B), by inserting ,
			 except when a parent is a party to a court proceeding involving child abuse and
			 neglect (as defined in section 3 of the Child Abuse Prevention and Treatment
			 Act (42 U.S.C. 5101 note)) or dependency matters, and the order is issued in
			 the context of that proceeding, additional notice to the parent by the
			 educational agency or institution is not required after
			 educational institution or agency.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
